             Case 4:20-cv-01498-JM Document 14 Filed 09/16/21 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

REBECCA D. ZELL                                                                  PLAINTIFF

                                   4:20-cv-01498-JM-JJV

KILOLO KIJAKAZI,
Acting Commissioner,
Social Security Administration,                                               DEFENDANT


                                           JUDGMENT

       Pursuant to the Order filed in this matter on this date, it is Considered, Ordered and

Adjudged that the motion to dismiss is granted. Plaintiff’s Complaint is dismissed without

prejudice.

       IT IS SO ORDERED this 16th day of September, 2021.


                                              ____________________________________
                                              JAMES M. MOODY, JR.
                                              UNITED STATES DISTRICT JUDGE
